IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2165 Disciplinary Docket No. 3
                 Petitioner     :
                                :
           v.                   :               Board File Nos. C3-15-188
                                :
                                :
LISA JO FANELLI-GREER,          :               Attorney Registration No. 56704
                 Respondent     :
                                :               (Cumberland County)


                                        ORDER

PER CURIAM


       AND NOW, this 1st day of June, 2015, a Rule to Show Cause having been

entered by this Court on May 8, 2015, and upon consideration of the responses filed, it

is ORDERED that

              1.   The Rule is made absolute and, pursuant to Pa.R.D.E. 208(f)(2),

Respondent is placed on temporary suspension until further definitive action by this

Court and she shall comply with the provisions of Pa.R.D.E. 217; and

              2. The President Judge of the Court of Common Pleas of Cumberland

County, in accordance with Pa.R.D.E. 217(g), shall enter such orders as may be

necessary to fully protect the rights of Respondent’s clients.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.